A verdict was directed at the Circuit for $1,083, and the defendant's exceptions ordered to be heard at General Term in the first instance. The General Term ordered judgment for the plaintiff for $795.59, from which the plaintiff appealed to this court, and the question is, whether it is appealable under chapter 322 of the Laws of 1874. We think it is not. The object of the act was to limit appeals to amounts in controversy exceeding $500. Although the judgment exceeded $500, yet the sum in controversy, is considerably less than that amount. The only controversy in the case, is, whether the counter-claim of about $200 should be allowed. Ordinarily the amount of the judgment is in controversy. In this case it is not. The amount of the judgment is not contested — the only contest is, whether the judgment should be increased about $200.
The appeal must be dismissed.
All concur.
Appeal dismissed. *Page 280